         Case 2:20-cr-00200-RBS Document 38 Filed 09/15/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :   Date of
                                                          Notice: 9/15/2020
              vs.

GLENMARK PHARMACEUTICALS, INC., USA                   :   Criminal No. 20-200-1-2
TEVA PHARMACEUTICALS USA, INC.

                                    NOTICE

              TAKE NOTICE that the above-entitled case has been set for a telephone
conference on September 17, 2020 at 3:00 PM before the Honorable R. Barclay Surrick.


                                         Thank you,
                                          /s/ Patrick Kelly
                                         Patrick Kelly, Deputy Clerk to Judge Surrick
                                         (267) 299-7639 (Office)
                                         Notice to:
                                         Defendant (via USPS)
                                         Beth A. Wilkinson, Esq. (via email)
                                         Brian L. Stekloff, Esq. (via email)
                                         Kosta S. Stojilkovic, Esq. (via email)
                                         Lisa Dykstra, Esq. (via email)
                                         Robert Stephen Stigall, Esq. (via email)
                                         Eric W. Sitarchuk, Esq. (via email)
                                         Daniel A. Velez, AUSA (via email)
                                         Emma M. Burnham, AUSA (via email)
                                         James A. Ryan, AUSA (via email)
                                         Julia M. Maloney, AUSA (via email)
                                         Mark C. Grundvig, AUSA (via email)
                                         Matthew W. Lunder, AUSA (via email)
                                         Tara M. Shinnick, AUSA (via email)
                                         U.S. Marshal (via email)
                                         Probation Office (via email)
                                         Pretrial Services (via email)
                                         Crystal Wardlaw (via email)


  NO INTERPRETER REQUIRED
  THIS PROCEEDING HAS BEEN RESCHEDULED FROM 9/16/2020
